Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 06/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-18 are pending.  Claims 1-11 are presented for this examination.  Claims 12-18 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/24/2020, 06/22/2021, 12/28/2021 and 12/08/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “excellent brittle crack propagation resistance” in claim 1 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shibata (US20160017466 from 06/24/2020).
As for claim 1, Shibata discloses a hot rolled steel sheet (i.e. structural steel) having compositions ranges of C 0.01-0.15%, Si 0.01-0.55%, Mn 1-2% and Al 0.003-0.1%.  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Shibata also discloses instant claimed microstructure as follows:
 At a position 1.0 mm from a surface of the sheet in the thickness direction (i.e. instant claimed outer surface part), the volume fraction of the tempered martensite and/or the tempered bainite having a lath interval of 0.2 µm or more and 1.6 µm or less is 95% or more”. (paragraph [0062]) 
At a center position of the sheet in the thickness direction (i.e. instant claimed inner center part), the steel sheet has a microstructure in which the volume fraction of the ferrite having a lath interval of 0.2 µm or more and 1.6 µm or less is 95% or more.  (paragraph [0063]).
Hence, instant claimed “an outer surface part and an inner center part are microstructurally distinguished in a thickness direction” is expected.
Shibata further discloses at a position 1.0 mm from a surface of the sheet in the thickness direction wherein tempered martensite and/or the tempered bainite is 95% or more as a base structure, the balance is ferrite, pearlite, martensite, and retained austenite having a volume fraction of 5% or less may be contained. (paragraph [0063]) Hence, instant claimed fresh martensite as a second structure and austenite as a residual structure is expected.
As for claim 2, in view of Shibata’s steel sheet having a thickness of 12 mm or more (paragraph [0024]) and the outer surface part is at a position 1.0 mm from a surface of the sheet in the thickness direction, the outer surface part is expected to have an upper surface part and a lower surface part, the thickness of each upper surface part and lower surface part relative to the thickness of the steel sheet is (1mm/12 mm)=8.3%.
As for claim 3,  in view of Shibata discloses 95% or more the outer surface part is tempered bainite and the balance can be martensite and retained austenite of 5% or less, (paragraph [0062]), instant claimed wherein clause is expected.
As for claim 4, in view of Shibata discloses balance can be retained austenite of 5% or less, instant claimed wherein clause is expected.
As for claim 7,  in view of Shibata discloses lath structure of the ferrite in the center part is observed as acicular ferrite (paragraph [0027]), instant claimed wherein clause is expected.
As for claim 9, broad range of Shibata’s steel includes P<=0.03%, S<=0.01%, N<=0.006%, Nb 0.035-0.1%, V 0.001-0.1% and Ti 0.001-0.1%. (claim 5)
As for claim 10,  it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, in view of Shibata discloses similar ranges of Mn, Cr, Mo, Si, Ni, Cu and B as instant claim 1 and 9 requires (Claim 5 and 8), instant claimed formula is expected absent evidence of the contrary.
Claims 5-6, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shibata in view of Um (KR100833076B1).
As for claims 5-6, 8 and 11, Shibata disclose tensile strength >=650 MPa (paragraph [0095]). Shibata does not disclose instant claimed Kca value and grain boundary fraction of the surface part and also average grain diameter of tempered bainite, fresh martensite and ferrite as claimed.  They are all characteristic of claimed steel sheet due to a combination of steel compositions, microstructure and process of making.
Shibata discloses a similar process as required by instant application as follows:
Reheating the steel slab 1000 -1250 C,
Rough rolling in a non-recrystallization temperature range 
Finish rolling
Cooling after finish cooling 5-50 C/s at cooling stop temperature 300-600 C.
Shibata does not disclose instant applicant required steps of first cooling and heat recuperating the first cooled steel between rough rolling and finish rolling.
Um discloses a high strength steel that satisfied low temperature toughness, brittle crack properties and low yield ratio by properly controlling the composition of a steel and differently controlling surface structure and internal (i.e. center structure of the steel) by cooling the rough rolled slab to not higher than bainite transformation staring temperature in a cooling rate of at least 1 C/s (i.e. instant application required first cooling) and recurring the cooled slab (i.e. instant application required heating recuperating the first cooled steel) between rough rolling and finish rolling.
Shibata desired his steel sheet having low temperature toughness, brittle crack properties and low yield ratio.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Um’s steps of first cooling and heat recuperating the first cooled steel between rough rolling and finish rolling of Shibata for the benefit of obtaining high strength steel that satisfied low temperature toughness, brittle crack properties and low yield ratio.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/415,398. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a structural steel with similar compositions of C, Si, Mn and Al and wherein an outer surface part and an inner center part thereof are microstructurally distinguished in a thickness direction, the surface part includes tempered bainite as a base structure, fresh martensite as a second structure and austenite  as a residual structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733